Citation Nr: 0217117	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  He died in August 2000.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims currently 
on appeal. 

The Board notes that the appellant was scheduled to present 
testimony at an RO hearing on October 30, 2001, but via a 
October 15, 2001 VA form 21-4138 (Statement in Support of 
Claim) she canceled the hearing and requested that the 
hearing be rescheduled.  Subsequently, the RO hearing was 
rescheduled for December 5, 2001.  However, this hearing was 
also canceled by the appellant, and an informal Decision 
Review Officer (DRO) conference was held that day in stead.  
Additionally, at the request of the appellant, she was 
scheduled to present testimony before a traveling member of 
the Board on August 22, 2002.  The appellant was notified of 
the scheduled travel Board hearing via correspondence mailed 
July 18, 2002.  However, such correspondence was returned as 
undeliverable.  The appellant's representative also 
attempted to contact her on August 15, 2002 to inform her of 
the hearing date, but no response was received from the 
appellant.  In this respect, the appellant is reminded that 
the VA's duty to assist is not a one way street.  The 
claimant also has an obligation to assist in the 
adjudication of the claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Further, in the normal course of 
events, it is the burden of the appellant to keep the VA 
apprised of his/her whereabouts.  If the appellant does not 
do so, there is no burden on the VA to "turn up heaven and 
earth" to find him/her.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  As such, the Board finds that the present record 
does not contain further indication that the appellant is 
willing to present testimony at an appeals hearing at the RO 
or before a traveling member of the Board.  As well, the 
record does not contain further indication that the 
appellant or her representative have requested that any of 
the above hearings be rescheduled.  As such, the Board deems 
the appellant's requests for RO and travel Board hearings 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on August [redacted], 2000 as a result of 
aspiration pneumonia.  Another significant condition 
contributing to death but not resulting in the underlying 
cause of death was chronic obstructive pulmonary disease 
(COPD).

4.  Aspiration pneumonia and COPD were first shown many 
years after service and are unrelated thereto.

5.  At the time of his death, the veteran was service-
connected for chronic laryngitis.

6.  A disability of service origin or which may be presumed 
to be of service origin did not play any significant role in 
the cause of the veteran's death.

7.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, or 
which may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2002).   

2.  Eligibility requirements for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1)(D), 3510 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021(a)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,620, 
45,629 (August. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to 
support her claims via the April 2001 rating decision, a May 
2001 RO letter, the June 2001 statement of the case, and the 
March 2002 supplemental statement of the case.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that a disability of service origin 
or which may be presumed of service origin caused, hastened, 
or substantially and materially contributed to the veteran's 
death, and/or that at the time of death he had a permanent 
and total service-connected disability.  Furthermore, via 
the June 2001 statement of the case, the appellant was given 
specific information with respect to the changes in the law 
pursuant to the enactment of the VCAA.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In 
this case, all available service medical records have been 
obtained.  As well, via the June 2001 statement of the case, 
the appellant was fully notified of the VA's duty to assist 
in light of the enactment of the VCAA, including the VA's 
duty to assist a claimant in obtaining records.  However, no 
additional unobtained evidence, which may aid the 
appellant's claim or might be pertinent to the bases of the 
claim, has been identified.  Lastly, the record includes a 
February 2002 VA medical opinion report regarding the nexus 
between the veteran's death and his service/service-
connected disability.  Lastly, the appellant has been given 
the opportunity to present testimony at various RO hearings, 
as well as at a personal hearing before a traveling member 
of the Board, but she had declined such opportunities, as 
above described.  Thus, the duty to assist requirement has 
been satisfied as well.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statue.

Service Connection for the Veteran's Cause of the Death.

The veteran's death certificate shows that he died on August 
[redacted], 2000, as a result of aspiration pneumonia.  Other 
condition contributing to death but not resulting in the 
underlying cause of death was chronic obstructive pulmonary 
disease.  At present the appellant contends that the cause 
of the veteran's death, aspiration pneumonia, was related to 
his service-connected chronic laryngitis.  In this respect, 
the Board notes that, at the time of his death, the veteran 
was service connected for chronic laryngitis rated as 10 
percent disabling effective April 1946.

With respect to the applicable law, when a veteran dies from 
a service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children or parents.  38 
U.S.C.A. § 1310 (West 1991).  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. 
§ 1310(b).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2002).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  In order to be a contributory cause of death, 
it must be shown that there were "debilitating effects" due 
to a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting 
the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
presumed for certain chronic disorders if manifested within 
one year of separation from service, or other applicable 
presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

In this case, the record certified to the Board for 
appellate review includes the veteran's service medical 
records which show the veteran was treated during his active 
service for nasopharyngitis, chronic sinusitis and chronic 
laryngitis.

The post-service evidence shows that, in December 1945, the 
veteran underwent a VA examination which revealed he had 
chronic laryngitis with partial paralysis of the left 
pharyngeal muscle, and a deviated nasal septum.  No 
abnormalities of the respiratory or cardiovascular systems 
were noted.  Subsequently, in March 1949, the veteran 
underwent an additional VA examination which revealed that 
his laryngitis resulted in excessive voice usage due to his 
profession.  However, no organic pathology was found.

Medical records from the Jackson-Madison County General 
Hospital include a discharge summary for the veteran's 
hospitalization from June 27, 2000 to July 6, 2000.  The 
veteran was admitted for progressive respiratory distress.  
His discharge diagnoses included, but were not limited to, 
right lobe bronchopneumonia likely bacterial, severe chronic 
obstructive pulmonary disease (COPD) mixed and emphysematous 
bronchitic type, acute/chronic hypoxic respiratory failure 
multifactorial but predominantly secondary to "V/Q" 
mismatch, perennial rhinitis, and arteriosclerotic 
cardiovascular disease.

Additionally, the evidence includes August 2000 medical 
records from the Jackson-Madison County General Hospital 
which describe the treatment the veteran received prior to 
his death.  Specifically, the Board notes that a discharge 
summary indicates the veteran was hospitalized from August 
4, 2000 to August [redacted], 2000 and was initially admitted 
because he was feeling weak.  At that time, the veteran was 
87 years old and there were concerns regarding possible 
cholecystitis.  Upon admission, he was in no distress, but 
subsequently he had deterioration of his pulmonary status.  
X-rays taken on August 10, 2000 revealed diffused right 
sided infiltrate.  The veteran died on August [redacted], 2000 after 
having presented symptoms related to aspiration.  His 
diagnoses included aspiration pneumonia, COPD, depression 
and anxiety, and chronic renal insufficiency.

In support of her claim, the appellant submitted an October 
2000 statement from R. Taylor, M.D., which essentially 
provides a conclusory opinion as to the cause of the 
veteran's death.  No explanation was provided as to the 
basis for his conclusion or reasoning.  In essence, Dr. 
Taylor indicated that it was as likely as not that the 
service connected chronic laryngitis was a contributory 
factor to the cause of death.

In March 2001, the RO sent a letter to Dr. Taylor asking him 
to provide further support for his October 2000 statement, 
including any medical records which supported his 
conclusion.  In response, Dr. Taylor submitted medical 
records dated from 1997 to 2000 describing that the veteran 
was treated and examined over the years for pulmonary 
problems, and including copies of records from the Jackson-
Madison County General Hospital.  Specifically, the Board 
notes that April 1997 notations show the veteran was 
diagnosed with chronic obstructive pulmonary disease (COPD), 
mixed, emphysematous predominantly chronic bronchitic type 
with a bronchospastic component in exacerbation likely 
multifactorial.  October 1998 notations also show a 
diagnosis of perennial rhinitis with postnasal drainage of 
uncertain etiology.  And February 2000 notations show 
additional diagnoses of anxiety depressive disorder and 
carcinoma of the prostate.  However, the Board notes that 
the records submitted by Dr. Taylor as supporting his 
conclusion in the October 2000 statement fail to include any 
discussions of or treatment for the service-connected 
laryngitis, or as to any relationship between the veteran's 
diagnoses and his service. 

In February 2002, a VA medical opinion was obtained.  The 
examiner indicated that, based upon a review of the entire 
claims file and the examiner's medical knowledge, it was the 
examiner's conclusion that there was no connection between 
the veteran's death and chronic laryngitis.  Contributing 
factors were also considered in arriving at this conclusion.  
Additionally, the examiner noted that to his knowledge there 
was no documented history of chronic laryngitis being an 
etiological factor in anybody's death.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not establish that a 
disability of service origin or which may be presumed of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  In this 
respect, the law is clear that it is the Board's duty to 
assess the credibility and probative value of the evidence.  
Provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
weighing the evidence available, the Board has carefully 
reviewed the above described evidence and finds that the 
veteran's service medical records and the post- service 
medical records are devoid of any medical evidence that the 
veteran was treated for any of the chronic diseases listed 
under 38 C.F.R. §§ 3.307, 3.309 within a one year period of 
his discharge, including bronchiectasis.

The Board acknowledges that the October 2000 statements from 
Dr. Taylor indicates that it was as likely as not that the 
service connected chronic laryngitis was a contributory 
factor to the cause of death.  However, the Board finds that 
such statement is essentially a conclusory opinion as to the 
cause of the veteran's death, and does not provide any 
explanation as to the basis for the conclusion or reasoning. 

Additionally, in response to the March 2001 RO letter 
requesting further support for his October 2000 statement, 
Dr. Taylor submitted medical records dated from 1997 to 2000 
which in summary describe the treatment the veteran received 
for pulmonary problems.  However, these records fail to 
include any discussions of or treatment for the service-
connected laryngitis, or as to any relationship between the 
veteran's diagnoses and his service. 

Lastly, the Board notes that Dr. Taylor's statement fails to 
discuss the relationship/impact that the veteran's severe 
COPD and bacterial bronchopneumonia had on the veteran's 
cause of death. 

On the other hand, the Board acknowledges the February 2002 
VA examination report which established that there is no 
connection between the veteran's chronic laryngitis and his 
death.  For the above described reasons, the Board finds 
that the 

preponderance of the evidence of record does not support the 
conclusion that the veteran's cause of death was related to 
his service-connected disability or was otherwise related to 
his active service.  See Owens, supra.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence simply does not show that the 
veteran developed during his lifetime or died of a condition 
for which direct or presumptive service connection can be 
established. The preponderance of the evidence does not 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.

As defined in the applicable regulation, a contributory 
cause of death is inherently one not related to the 
principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; and that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

The regulation points out that "[t]here are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2000); Lathan v. 

Brown, 7 Vet. App. 359 (1995).  In this case, the 
preponderance of the evidence of record does not support the 
conclusion that the veteran's service-connected disability, 
chronic laryngitis, had any material influence in 
accelerating the veteran's death.

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the cause of the veteran's death 
may be attributed to his active service.  Because the 
evidence as to this claim is not in equipoise, the 
provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable to resolve doubt and decide the 
claim in the appellant's favor.  The claim of service 
connection for the cause of the veteran's death is denied.

III.  Entitlement to Dependent's Educational Assistance.

In order to establish entitlement to educational benefits, 
regulations provide that the applicant must meet certain 
criteria.  The applicant must be the dependent of a veteran 
who was discharged from service under conditions other than 
dishonorable, and the veteran must have died as a result of 
a service-connected disability or had a permanent and total 
service-connected disability at the time of his or her 
death.  38 C.F.R. §§ 3.807, 21.3020, 21.3021.  In the 
instant case, the veteran did not die from a service-
connected disability, nor was he permanently and totally 
disabled at the time of his death from a service-connected 
disability.

Consequently, entitlement to educational assistance is 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law and not the evidence is 
dispositive of the issue, the claim must be denied because 
of a lack of entitlement under the law).



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

